STIFEL FINANCIAL CORP.

2001 INCENTIVE STOCK PLAN

(2011 Restatement)

 

            Stifel Financial Corp. (the "Corporation") adopted the Stifel
Financial Corp. 2001 Incentive Stock Plan (the "Plan") at its annual stockholder
meeting in 2001.  The Plan was amended in 2005 and again in 2008, including to
increase the number of shares available for issuance under the Plan.  The number
of shares previously authorized was increased by a three for two stock split in
June 2008 and again in March 2011.  The Corporation now wishes to amend and
completely restate the Plan, including an amendment to increase the number of
shares by 6,000,000.  The increase in the number of shares is contingent upon
approval of the stockholders of the Corporation at its 2011 Annual Meeting of
Stockholders.

            Now therefore, the Plan is hereby amended to read in its entirety as
follows:           

1.                  Purpose.  The purpose of the Stifel Financial Corp. 2001 
Incentive Stock Plan, as amended (the "Plan")  is to encourage key employees of
the Corporation and such subsidiaries of the Corporation as the Administrator
designates, to acquire shares of common stock of the Corporation ("Common
Stock") or to receive monetary payments based on the value of such stock or
based upon achieving certain goals on a basis mutually advantageous to such
employees and the Corporation and thus provide an incentive for employees to
contribute to the success of the Corporation and align the interests of key
employees with the interests of the stockholders of the Corporation.

2.                  Administration.  The Plan shall be administered by the Board
of Directors of the Corporation or the Compensation Committee of the Board of
Directors (the "Administrator").

            The authority to select persons eligible to participate in the Plan,
to grant benefits in accordance with the Plan, and to establish the timing,
pricing, amount and other terms and conditions of such grants (which need not be
uniform with respect to the various participants or with respect to different
grants to the same participant), may be exercised by the Administrator in its
sole discretion, or by any member of the Compensation Committee of the Board of
Directors upon a specific recommendation from the Executive Committee of Stifel,
Nicolaus & Company, Incorporated.

            Subject to the provisions of the Plan, the Administrator shall have
exclusive authority to interpret and administer the Plan, to establish
appropriate rules relating to the Plan, to delegate some or all of its authority
under the Plan and to take all such steps and make all such determinations in
connection with the Plan and the benefits granted pursuant to the Plan as it may
deem necessary or advisable.

            The Board of Directors in its discretion may delegate and assign
specified duties and authority of the Administrator to any other committee and
retain the other duties and authority of the Administrator to itself.  Also, the
Board of Directors in its discretion may appoint a separate committee of outside
directors to make awards that satisfy the requirements of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the "Code").

 



--------------------------------------------------------------------------------

3.                  Shares Reserved Under the Plan.  Subject to the provisions
of Section 12 (relating to adjustment for changes in capital stock), the Plan
shall reserve for issuance under the Plan an aggregate of 20,625,000 shares of
Common Stock (including the 14,625,000 shares previously authorized), which may
be authorized but unissued or treasury shares including shares reacquired by the
Corporation such as shares purchased in the open market or in private
transactions.  In addition to such 20,625,000 shares of Common Stock, which may
be awarded pursuant to any of the types of benefits described in Section 5, for
each of the  first four calendar years of the seven-year period commencing
January 1, 2012, the number of shares reserved for issuance under the Plan shall
automatically increase by an additional 1,125,000 shares (i.e., an aggregate of
4,500,000 shares); provided that, such additional shares may be applied only for
the grant of Stock Units awarded pursuant to the Plan in lieu of cash
compensation that would otherwise have been paid currently to the participant
where the value of the shares of Common Stock underlying such Stock Units,
determined as of the date of grant, does not exceed the amount of such cash by
more than twenty-five percent.

            As used in this Section 3, the term "Plan Maximum" shall refer to
the number of shares of Common Stock of the Corporation that are available for
grant of awards pursuant to the Plan.  Stock underlying outstanding options,
stock appreciation rights, or performance awards will reduce the Plan Maximum
while such options, stock appreciation rights or performance awards are
outstanding.  Shares underlying expired, canceled or forfeited options, stock
appreciation rights or performance awards shall be added back to the Plan
Maximum.  When the exercise price of stock options is paid by delivery of shares
of Common Stock, or if the Administrator approves the withholding of shares from
a distribution in payment of the exercise price or tax withholding obligations,
the Plan Maximum shall be reduced by the net (rather than the gross) number of
shares issued pursuant to such exercise, regardless of the number of shares
surrendered or withheld in payment.  If the Administrator approves the payment
of cash to an optionee equal to the difference between the fair market value and
the exercise price of stock subject to an option, or if a stock appreciation
right is exercised for cash or a performance award is paid in cash,    the Plan
Maximum shall be increased by the number of shares with respect to which such
payment is applicable.  Restricted stock issued pursuant to the Plan will reduce
the Plan Maximum while outstanding even while subject to restrictions.  Shares
of restricted stock shall be added back to the Plan Maximum if such restricted
stock is forfeited or is returned to the Corporation as part of a restructuring
of benefits granted pursuant to the Plan.  When shares of Common Stock are
transferred in satisfaction of a stock unit, the Plan Maximum shall be reduced
by the net (rather than the gross) number of shares issued, regardless of the
number of shares withheld in payment of tax withholding obligations.

            Notwithstanding the above, the maximum number of shares subject to
stock options that may be awarded in any calendar year to any individual shall
not exceed 100,000 shares (as adjusted in accordance with Section 11).

4.                  Participants.  Participants will consist of such officers
and employees of the Corporation or any designated subsidiary as the
Administrator in its sole discretion shall determine.  Designation of a
participant in any year shall not require the Administrator to designate such
person to receive a benefit in any other year or to receive the same type or
amount of benefit as granted to the participant in any other year or as granted
to any other participant in any year.  The Administrator shall consider such
factors as it deems pertinent in selecting participants and in determining the
type and amount of their respective benefits.

2



--------------------------------------------------------------------------------

5.                  Types of Benefits.  The following benefits may be granted
under the Plan:  (a) stock appreciation rights ("SARs"); (b) restricted stock
("Restricted Stock"); (c) performance awards ("Performance Awards"); (d)
incentive stock options ("ISOs"); (e) nonqualified stock options ("NQSOs"); and
(f) Stock Units, all as described below. 

6.                  Stock Appreciation Rights.  A SAR is the right to receive
all or a portion of the difference between the fair market value of a share of
Common Stock at the time of exercise of the SAR and the exercise price of the
SAR established by the Administrator, subject to such terms and conditions set
forth in a SAR agreement as may be established by the Administrator in its sole
discretion.  At the discretion of the Administrator, SARs may be exercised: (a)
in lieu of exercise of an option, (b) in conjunction with the exercise of an
option, (c) upon lapse of an option, (d) independent of an option or (e) each of
the above in connection with a previously awarded option under the Plan.  If the
option referred to in (a), (b) or (c) above qualified as an ISO pursuant to
Section 422 of the Code, the related SAR shall comply with the applicable
provisions of the Code and the regulations issued thereunder.  At the time of
grant, the Administrator may establish, in its sole discretion, a maximum amount
per share which will be payable upon exercise of a SAR, and may impose
conditions on exercise of a SAR.  At the discretion of the Administrator,
payment for SARs may be made in cash or shares of Common Stock of the
Corporation, or in a combination thereof.  SARs will be exercisable not later
than ten years after the date they are granted and will expire in accordance
with the terms established by the Administrator. 

7.                  Restricted Stock.  Restricted Stock is Common Stock of the
Corporation issued or transferred under the Plan (other than upon exercise of
stock options or as Performance Awards) at any purchase price less than the fair
market value thereof on the date of issuance or transfer, or as a bonus, subject
to such terms and conditions set forth in a Restricted Stock agreement as may be
established by the Administrator in its sole discretion.  In the case of any
Restricted Stock:

(a)                The purchase price, if any, will be determined by the
Administrator.

(b)               The period of restriction shall be established by the
Administrator for any grants of Restricted Stock;

(c)                Restricted Stock may be subject to (i) restrictions on the
sale or other disposition thereof; (ii) rights of the Corporation to reacquire
such Restricted Stock at the purchase price, if any, originally paid therefor
upon termination of the employee's employment within specified periods; (iii)
representation by the employee that he or she intends to acquire Restricted
Stock for investment and not for resale; and (iv) such other restrictions,
conditions and terms as the Administrator deems appropriate.

(d)               The participant shall be entitled to all dividends paid with
respect to Restricted Stock during the period of restriction and shall not be
required to return any such dividends to the Corporation in the event of the
forfeiture of the Restricted Stock.

(e)                The participant shall be entitled to vote the Restricted
Stock during the period of restriction.

3



--------------------------------------------------------------------------------

(f)                The Administrator shall determine whether Restricted Stock is
to be delivered to the participant with an appropriate legend imprinted on the
certificate or if the shares are to be issued in the name of a nominee or
deposited in escrow pending removal of the restrictions.

8.                  Performance Awards.  Performance Awards are Common Stock of
the Corporation, monetary units or some combination thereof, to be issued
without any payment therefor, in the event that certain performance goals
established by the Administrator are achieved over a period of time designated
by the Administrator, but not in any event more than five years.  The goals
established by the Administrator may include return on average total capital
employed, earnings per share, increases in share price or such other goals as
may be established by the Administrator.  In the event the minimum corporate
goal is not achieved at the conclusion of the period, no payment shall be made
to the participant.  Actual payment of the award earned shall be in cash or in
Common Stock of the Corporation or in a combination of both, as the
Administrator in its sole discretion determines.  If Common Stock of the
Corporation is used, the participant shall not have the right to vote and
receive dividends until the goals are achieved and the actual shares are issued.

9.                  Incentive Stock Options.  ISOs are stock options to purchase
shares of Common Stock at not less than 100% of the fair market value of the
shares on the date the option is granted, subject to such terms and conditions
set forth in an option agreement as may be established by the Administrator in
its sole discretion that conform to the requirements of Section 422 of the
Code.  Said purchase price may be paid: (a) by check or (b), in the discretion
of the Administrator, by the delivery of shares of Common Stock of the
Corporation owned by the participant, or (c), in the discretion of the
Administrator, by a combination of any of the foregoing, in the manner provided
in the option agreement.  The aggregate fair market value (determined as of the
time an option is granted) of the stock with respect to which ISOs are
exercisable for the first time by an optionee during any calendar year (under
all option plans of the Corporation and its subsidiary corporations) shall not
exceed $100,000.

10.              Nonqualified Stock Options.  NQSOs are nonqualified stock
options to purchase shares of Common Stock at purchase prices established by the
Administrator on the date the options are granted, subject to such terms and
conditions set forth in an option agreement as may be established by the
Administrator in its sole discretion.  The purchase price may be paid:  (a) by
check or (b), in the discretion of the Administrator, by the delivery of shares
of Common Stock of the Corporation owned by the participant, or simply by
delivering to the participant upon exercise of the option only the net number of
shares of Common Stock with a value equal to the difference between the fair
market value of the shares subject to the option and the exercise price of the
option, or (c), in the discretion of the Administrator, by a combination of any
of the foregoing, in the manner provided in the option agreement.  NQSOs granted
after the date of stockholder approval of the Plan shall be exercisable no later
than ten years after the date they are granted.

11.              Stock Units.  A Stock Unit represents the right to receive a
share of Common Stock from the Corporation at a designated time in the future,
subject to such terms and conditions set forth in a Stock Unit agreement as may
be established by the Administrator in its sole discretion.  The participant
generally does not have the rights of a stockholder until receipt of the Common
Stock.  The Administrator may in its discretion provide for payments in cash, or
adjustment in the number of Stock Units, equivalent to the dividends the
participant would have received if the participant had been the owner of shares
of Common Stock instead of the Stock Units.   

4



--------------------------------------------------------------------------------

12.              Adjustment Provisions.

(a)                If the Corporation shall at any time change the number of
issued shares of Common Stock without new consideration to the Corporation (such
as by stock dividends or stock splits), the total number of shares reserved for
issuance under the Plan and the number of shares covered by each outstanding
benefit shall be adjusted so that the aggregate consideration payable to the
Corporation, if any, and the value of each such benefit shall not be changed. 
Benefits may also contain provisions for their continuation or for other
equitable adjustments after changes in the Common Stock resulting from
reorganization, sale, merger, consolidation, issuance of stock rights or
warrants, or similar occurrence.

(b)               Notwithstanding any other provision of the Plan, and without
affecting the number of shares reserved or available hereunder, the Board of
Directors may authorize the issuance or assumption of benefits in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate.

13.              Change in Control.  In the event of a Change in Control of the
Corporation, as defined below, the vesting of all outstanding SARs, shares of
Restricted Stock, ISOs, NQSOs and Stock Units shall be accelerated only to the
extent set forth in the applicable agreement established by the Administrator in
its sole discretion.

            "Change in Control" means:

(a)                The acquisition by one person, or more than one person acting
as a group, of ownership of stock of the Corporation that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Corporation;

(b)               The acquisition by one person, or more than one person acting
as a group, of ownership of stock of the Corporation, that together with stock
of the Corporation acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or group, constitutes 30% or more of
the total voting power of the stock of the Corporation;

(c)                A majority of the members of the Board of Directors is
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
before the date of the appointment or election;

(d)               One person, or more than one person acting as a group,
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or group) assets from the Corporation
that have a total gross fair market value (determined without regard to any
liabilities associated with such assets) equal to or more than 40% of the total
gross fair market value of all of the assets of the Corporation immediately
before such acquisition or acquisitions.

5



--------------------------------------------------------------------------------

            Persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.  However, persons will be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Corporation.

            This definition of Change in Control shall be interpreted in
accordance with, and in a manner that will bring the definition into compliance
with, the regulations under Section 409A of the Code.

14.              Nontransferability.  Each benefit granted under the Plan to an
employee shall not be transferable otherwise than by will or the laws of descent
and distribution; provided, however, NQSOs granted under the Plan may be
transferred, without consideration, to a Permitted Transferee (as defined
below).  Benefits granted under the Plan shall be exercisable, during the
participant's lifetime, only by the participant or a Permitted Transferee.  In
the event of the death of a participant, exercise or payment shall be made only:

(a)                By or to the Permitted Transferee, executor or administrator
of the estate of the deceased participant or the person or persons to whom the
deceased participant's rights under the benefit shall pass by will or the laws
of descent and distribution; and

(b)               To the extent that the deceased participant or the Permitted
Transferee, as the case may be, was entitled thereto at the date of his death.

For purposes of this Section 14, "Permitted Transferee" shall include: (i) one
or more members of the participant's family, (ii) one or more trusts for the
benefit of the participant and/or one or more members of the participant's
family, or (iii) one or more partnerships (general or limited), corporations,
limited liability companies or other entities in which the aggregate interests
of the participant and members of the participant's family exceed 80% of all
interests.  For this purpose, the participant's family shall include only the
participant's spouse, children and grandchildren.

15.              Taxes.  The Corporation shall be entitled to withhold the
amount of any tax attributable to any amounts payable or shares deliverable
under the Plan after giving the person entitled to receive such payment or
delivery notice as far in advance as practicable, and the Corporation may defer
making payment or delivery as to any benefit if any such tax is payable until
indemnified to its satisfaction.  The person entitled to any such delivery may,
by notice to the Corporation at the time the requirement for such delivery is
first established, elect to have such withholding satisfied by a reduction of
the number of shares otherwise so deliverable, such reduction to be calculated
based on a closing market price on the date of such notice.

16.              Tenure.  A participant's right, if any, to continue to serve
the Corporation and its subsidiaries as an officer, employee, or otherwise,
shall not be enlarged or otherwise affected by his or her designation as a
participant under the Plan.

6



--------------------------------------------------------------------------------

17.              Duration, Interpretation, Amendment and Termination.  No
benefit shall be granted after April 28, 2018; provided, however, that the terms
and conditions applicable to any benefit granted within such period may
thereafter be amended or modified by mutual agreement between the Corporation
and the participant or such other person as may then have an interest therein. 
Without the prior approval of the Corporation's stockholders, the Corporation
will not effect a "repricing" (as defined below) of any stock options or other
benefits granted under the terms of the Plan.  For purposes of the immediately
preceding sentence, a "repricing" shall be deemed to mean any of the following
actions or any other action having the same effect:  (a) the lowering of the
purchase price of an option or other benefit after it is granted; (b) the
canceling of an option or other benefit in exchange for another option or
benefit at a time when the purchase price of the cancelled option or benefit
exceeds the fair market value of the underlying stock (unless the cancellation
and exchange occurs in connection with a merger, acquisition, spin-off or other
similar corporate transaction); (c) the purchase of an option or other benefit
for cash or other consideration at a time when the purchase price of the
purchased option or benefit exceeds the fair market value of the underlying
stock (unless the purchase occurs in connection with a merger, acquisition,
spin-off or other similar corporate transaction); or (d) an action that is
treated as a repricing under generally accepted accounting principles.  To the
extent that any stock options or other benefits which may be granted within the
terms of the Plan would qualify under present or future laws for tax treatment
that is beneficial to a recipient, then any such beneficial treatment shall be
considered within the intent, purpose and operational purview of the Plan and
the discretion of the Administrator, and to the extent that any such stock
options or other benefits would so qualify within the terms of the Plan, the
Administrator shall have full and complete authority to grant stock options or
other benefits that so qualify (including the authority to grant, simultaneously
or otherwise, stock options or other benefits which do not so qualify) and to
prescribe the terms and conditions (which need not be identical as among
recipients) in respect to the grant or exercise of any such stock option or
other benefits under the Plan. 

            The Board of Directors may amend the Plan from time to time or
terminate the Plan at any time.  However, no action authorized by this paragraph
shall reduce the amount of any existing benefit or change the terms and
conditions thereof without the participant's consent.  No amendment of the Plan
shall, without approval of the stockholders of the Corporation, (a) increase the
total number of shares which may be issued under the Plan or increase the amount
or type of benefits that may be granted under the Plan; or (b) modify the
requirements as to eligibility for benefits under the Plan. 

18.              Effective Date.  This 2011 Restatement of the 2001 Stifel
Financial Corp. Incentive Stock Plan, as amended, became effective as of the
date it was adopted by the Board of Directors of the Corporation (April 13,
2011), subject only to approval by the holders of a majority of the outstanding
voting stock of the Corporation within twelve months before or after the
adoption of the restatement by the Board of Directors. 

7



--------------------------------------------------------------------------------